Mr. President, I should like at the outset to extend to you, on behalf of the Greek delegation and on my own behalf, our warmest congratulations upon your election to the presidency of the twenty-seventh session of the General Assembly, which constitutes a well-deserved tribute to your personal ability as a distinguished statesman and to your country, with which Greece maintains relations of sincere friendship.
141.	Permit me also, Mr. President, to express to your eminent predecessor, Mr. Malik, our deep appreciation for the competent and effective manner in which he carried out his arduous task during a difficult session which was fraught with complex problems.
142.	I should also like to take this opportunity to pay a tribute to our Secretary-General and to thank him for his untiring zeal in the service of world peace.
143.	The year which has elapsed since the last session of the General Assembly has been marked with most important events, which are destined to affect profoundly international relations in the near future.
144.	The ratification of treaties concluded by the Federal Republic of Germany with the Soviet Union and with Poland, the visits of the President of the United States of America to Peking and Moscow and the agreements signed on that occasion, the readjustment of the policy of the great Powers to present-world realities, President Nixon's initiative to bring the Viet-Nam war to an equitable and democratic solution in sum, the detente which is emerging on the international horizon all are events of the greatest importance.
145.	Nevertheless, as is pointed out by our Secretary- General in the introduction to his report on the work of the Organization:
.. we should not be too euphoric about this development since previous post-war indications of detente failed to materialize into a durable relaxation of international tensions." [A/8701/Add.l, p. l.]
146.	Indeed, the international community has on many occasions in the past witnessed periods of euphoria only to discover a little later, to its regret, that the detente which appeared to be dawning was only a fortuitous accident if not a mere expedient. Since peace is not a simple pause in the conflicts between great Powers, the international community, and more particularly small countries, cannot feel free from threat and calmly turn to the search for a better life as long as our world can become overnight again a battleground where, on one pretext or another, the interests of the super-Powers are pitted against one another.
147.	We certainly do not question the special responsibilities of the great Powers for the maintenance of international peace and security. None the less, we fully agree with the Secretary-General that the idea of maintaining peace and security in the world by means of an arrangement of great Powers is outdated, belonging rather to the political concepts of the nineteenth century. In this context, I should like to associate myself fully with the remarks made a year go by the Minister for Foreign Affairs of France that
"... refusing to accept any kind of hegemony is the best contribution that a country can make to the birth of a truly international community." 
148.	It is certainly true that the activity of the United Nations has not always responded to the hopes of our peoples and that the goals that we set at the outset still remain partly in the realm of aspirations. World public opinion, which expected perhaps too much from the United Nations, seems to attribute to us the role of the chorus in Greek tragedies which bewails the sad fate of mortals always at the mercy of the all-powerful Olympians.
149.	But since the United Nations is merely the reflection of its membership, its successes or failures are the responsibility of all its Member States, and especially of the great Powers which have been attributed special prerogatives by the Charter.
150.	We feel that despite its deficiencies and imperfections we would be exaggerating if we were to maintain that our Organization, even in its present structure, is not able to deal more adequately with the problems of these difficult times. Indeed, we think that the ineffectiveness of the United Nations is due more to a lack of political will on the part of its Members to respect and abide by the principles to which they have subscribed, rather than to any institutional structural imperfections.
151.	Despite a number of encouraging signs, peace continues to be absent in certain regions of the world. Thus, the situation in the Middle East still remains a constant source of anxiety and disquiet. The likelihood of a global settlement appears very remote. Five years have already elapsed since the unanimous adoption of Security Council resolution 242 (1967)-five years of continuous tension, bloody incidents and, since August 1970, a precarious cease-fire. This protracted immobility is certainly not conducive to healing the open wounds. However, it is inconceivable that the Middle East should find itself mired indefinitely in a state of "no war, no peace".
152. Greece, whose traditional bonds of friendship with the peoples of this region date well back in history and which wishes to see them living in peace and security, continues to believe that the resolution 242 (1967) provides an equitable basis for bringing about a peace settlement in the area, covering all the disputes which separate the parties concerned. In keeping with the spirit and the letter of this resolution, the parties to the dispute should be able to find a workable solution allowing them to lead a fruitful existence in peace and security.
153.	We therefore urge the parties to the conflict, whose true interests should not be confused with their wishes, to demonstrate a spirit of compromise and realism and, taking advantage of the present climate of detente and the meritorious efforts of the Secretary-General and Mr. Jarring, to move courageously towards a lasting settlement in accordance with the dictates of peace and equity.
154.	With regard to the situation in the eastern Mediterranean, I should like to make a few brief remarks concerning another problem for which a solution has yet to be found, namely, the problem of Cyprus. The renewal of talks between the two communities in an atmosphere of calm, with the participation of two constitutional experts -a Greek and a Turk- as well as with the valuable assistance of the personal representative of the Secretary-General, is an encouraging and promising development.
155.	Greece, abiding as it does by the principles of the Charter of the United Nations and dedicated as it is to the cause of peace and international co-operation, believes that the enlarged inter communal talks are the most expedient, if not the sole remaining, means to arrive at an acceptable solution of the constitutional difficulties that persist on the island.
156.	It is now up to the two negotiators to apply themselves, in a spirit of goodwill, to the search for a system of government that would enable the inhabitants of Cyprus to live peacefully within the framework of an independent, sovereign and unitary State. Admittedly, the road ahead will not be a short one, and the obstacles to be overcome are not easy. The interested parties must therefore show a great deal of perseverance and realism in order to arrive at an equitable and workable solution,
157.	On this occasion it is my pleasant duty to pay a tribute to the Secretary-General as well as to all those who have contributed to this encouraging development in Cyprus, and to express at the same time our appreciation to the countries which, in a spirit of international solidarity, permit, either in the form of military units or in the form of voluntary contributions, peace-keeping operations in Cyprus to continue.
158.	Speaking of trouble spots, one cannot overlook the situation in IndoChina, in Viet-Nam, which, although it does not appear on the agenda of the General Assembly, is nevertheless a subject of our concern. The continuing suffering and loss of human life cannot but trouble the conscience of all peace-loving people. We must nevertheless in all good faith recognize that the United States of America has on many occasions taken concrete measures for military disengagement and has submitted proposals such as to assure the VietNamese people of the exercise of their right to self-determination without outside interference. It would not, therefore, be unreasonable, we feel, to expect that Hanoi would take similar measures, instead of making sterile and baseless accusations against the party that has scrupulously respected its announced calendar, thus prolonging the suffering of the Vietnamese people.
159.	In passing from Asia to southern Africa, I should like once again to declare that Greece, which since the creation of the United Nations has been in the vanguard of those who have resolutely and unfailingly fought for the recognition of the right of peoples to self-determination and for the elimination of racial discrimination, remains ready to help in seeking a just and realistic solution of these problems in conformity with the principles and ideals that we uphold.
160.	In speaking of the international order, my delegation wishes to stress that in view of the alarming resurgence of acts of terrorism, it is necessary scrupulously to implement the relevant provisions of the Declaration on Principles of International Law concerning Friendly Relations and Cooperation among States, in accordance with the Charter of the United Nations, unanimously adopted by the twenty- fifth session of the General Assembly [resolution 2625 (XXV)], and more particularly the provisions setting out the duties incumbent upon all States in cases of international terrorism.
161.	At the same time, it would be useful to undertake, as has been suggested by our Secretary-General, a thorough analysis of this problem in order to provide the necessary remedy.
162.	In this respect, I wish to reiterate that my delegation unreservedly supports the provisions of the said Declaration and would stress the importance that we attach to its full implementation by all nations of the world,
163.	As the question of the strengthening of international security is again on the agenda of this session, I should like to take this opportunity to state that Greece, a peace-loving country which has on many occasions been the victim of acts of aggression, is prepared, as in the past, to contribute in an active and positive manner, to all sincere efforts aimed at effectively strengthening international security.
164.	At the same time Greece declares itself ready to participate in the conference on security and co-operation in Europe, as soon as the preliminary talks, in which it is taking an active part, have been concluded.
165.	On the other hand, firmly attached as it is to the principles of Article 2 of the Charter, the Greek Government has for some years now been sincerely endeavoring to improve its relations with countries of different political, economic and social systems, and more particularly with neighboring States. It should also be pointed out in this connexion that Greece has recently established diplomatic relations with the People's Republic of China.
166.	We are gratified over the improvement of the political climate in the Balkan peninsula, and we should like to reaffirm our intention to pursue this policy further on the basis of strict reciprocity. We feel that there are ample opportunities for effective co-operation among the Balkan States in order to serve their common interests.
167.	My delegation cannot conceal its disappointment, probably shared by the great majority of Member States, in noting that our Organization has still not been able to establish machinery to fulfill its fundamental task, namely, peace-keeping. No one can deny in the light of past experience, the usefulness and value of peace-keeping operations.
168.	We feel that the time has come to abandon improvisation of such operations and to proceed to the formulation of a general agreement covering all aspects of the problem so that the United Nations may become an effective instrument for world peace,
169.	Having always been actively interested in peacekeeping operations undertaken by our Organization, especially in the case of peace-keeping operations in Cyprus, towards whose success Greece has contributed substantially both materially and morally, we are prepared to work together with the other Member States to set up machinery which would enable our Organization properly to fulfill this fundamental task entrusted to it.
170.	Since peace is irreconcilable with poverty and ignorance, we can hardly overemphasize the duty incumbent upon us all to take all possible steps to contribute effectively to the economic and technological progress of the developing countries.
171.	Technical progress, which provides tremendous possibilities for accelerating economic development, has only widened the gap between industrially developed countries and the less privileged ones. If we wish to avoid a world split into two antagonistic camps, the rich countries and the poor ones, the north and the south, we must show constructive solidarity and undertake challenging initiatives. Peace cannot be assured as long as the majority of mankind lives in despair and want.
172.	Europe in particular must understand that it will win the friendship of the peoples of the south hemisphere only to the extent that it shares with them the concern for their economic, social and humanitarian future.
